                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       Chapter 11
In re:
                                                       Case No. 18-12635 (LSS)
                                      1
DAVID’S BRIDAL, INC., et al.,
                                                       Jointly Administered
                                   Debtors.
                                                       RE: Docket Nos. 128 and 181

           DEBTORS’ MOTION FOR AN ORDER GRANTING THE DEBTORS
            LEAVE AND PERMISSION TO FILE THE DEBTORS’ REPLY TO
           LIMITED OBJECTION TO DEBTORS’ APPLICATION TO RETAIN
               EVERCORE GROUP L.L.C. AS INVESTMENT BANKER

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

hereby submit this motion (this “Motion”) for the entry of an order, pursuant to Rule 9006-1(d)

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”), granting the Debtors leave and permission to

file the reply, in the form attached hereto as Exhibit A (the “Reply”),2 to the limited objection

[D.I. 181] (the “Objection”) of Oaktree Capital Management, L.P.; Courage Capital

Management, LLC; AlbaCore Capital LLP; and Deutsche Bank AG Cayman Islands Branch

(collectively, the “Objecting Parties”) with respect to Debtors’ Application for Entry of an

Order Authorizing the Debtors to Employ and Retain Evercore Group L.L.C. as Investment

Banker Effective Nunc Pro Tunc to the Petition Date [D.I. 128] (the “Application”). In support

of this Motion, the Debtors respectfully state as follows:




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
    are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc.
    (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
    Pennsylvania 19428.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Reply.
                                        BACKGROUND

A.     General
       1.      On November 19, 2018 (the “Petition Date”), each of the Debtors commenced

with the Court a voluntary case under title 11 of the United States Code, 11 U.S.C. §§ 101–1532

(the “Bankruptcy Code”). Each Debtor is authorized to continue to operate its business and

manage its properties as a debtor in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. As of the date hereof, no trustee, examiner or statutory committee has been

appointed in these chapter 11 cases.

       2.      Additional information regarding the Debtors, including their business operations,

corporate and capital structure, and the events leading to the Petition Date, is more fully set forth

in the Declaration of Joan Hilson, Executive Vice President and Chief Financial and Operating

Officer of the Debtors, in Support of First Day Pleadings [D.I. 19].

B      Relevant to Relief Requested

       3.      On November 30, 2018, the Debtors filed the Application.             Pursuant to the

Application, the deadline to file objections to the retention of Evercore Group L.L.C. was

December 11, 2018 at 4:00 p.m. (the “Objection Deadline”) and a hearing on the Application,

among other things, was set for December 18, 2018 at 2:00 p.m. (ET). The Objection Deadline

was extended for the Objecting Parties until 11:00 a.m. (ET) on December 14, 2018. The

Objection was filed on December 14, 2018, right before the extended Objection Deadline, and,

other than informal comments from the Office of the United States Trustee, was the only

response to the Application received by the Debtors.

                                 JURISDICTION AND VENUE

       4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the


                                                 2
District of Delaware dated as of February 29, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2), and, pursuant to Local Rule 9013-1(f), the Debtors consent to

the entry of a final order by the Court in connection with this application to the extent that it is

later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        5.      The statutory basis for the relief requested herein is Local Rule 9006-1(d).

                                     RELIEF REQUESTED

        6.      By this Motion, the Debtors respectfully request that the Court enter an order

granting the Debtors leave and permission to file the Reply after the deadline for reply papers to

be filed (the “Reply Deadline”). Pursuant to Local Rule 9006-1(d), “[r]eply papers . . . may be

filed and, if filed, shall be served so as to be received by 4:00 p.m. prevailing Eastern Time the

day prior to the deadline for filing the agenda.” The deadline to file the agenda for the December

18, 2018 hearing was Friday, December 14, 2018, at 12:00 p.m. (ET).3 Accordingly, the Reply

Deadline was Thursday, December 13, 2018, at 4:00 p.m. (ET).

        7.      The Objection Deadline was extended for the Objecting Parties past the Reply

Deadline to provide time to attempt a consensual resolution of their disputes. Unable to do so,

the Objection was filed right before the extended Objection Deadline of December 14, 2018 at

11:00 a.m. (ET), one day following the Reply Deadline. As such, the Debtors were unable to

timely respond to the Objection. The Reply is being filed in support of the Application, and to

respond to the various factual and legal arguments asserted in the Objection. Accordingly, the

Debtors submit that the Reply will assist the Court in consideration of the Application and will



3
    See Local Rule 9029-3.


                                                 3
provide additional background and support for the Application, which is critical to these

chapter 11 cases.

         WHEREFORE, the Debtors respectfully request the Court to enter an order, in

substantially the form attached hereto as Exhibit B, granting them leave and permission to file

the Reply and such other and further relief as the Court deems just and proper.


Dated:    December 17, 2018             /s/ Jaime Luton Chapman
          Wilmington, Delaware          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                        Robert S. Brady (No. 2847)
                                        Edmon L. Morton (No. 3856)
                                        Jaime Luton Chapman (No. 4936)
                                        Tara C. Pakrouh (No. 6192)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Tel: (302) 571-6600
                                        Fax: (302) 571-1253
                                        Email: rbrady@ycst
                                                emorton@ycst.com
                                                jchapman@ycst.com
                                                tpakrouh@ycst.com

                                        Proposed Co-Counsel for the Debtors and Debtors in
                                        Possession




                                                4
